IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                             :   No. 1940 Disciplinary Docket No. 3
                                             :
                                             :   No. 5 DB 2013
JOSEPH D. LENTO                              :
                                             :   Attorney Registration No. 208824
                                             :
PETITION FOR REINSTATEMENT                   :   (Philadelphia)



                                        ORDER



PER CURIAM:

                          th
       AND NOW, this 4 day of September, 2014, on certification by the Disciplinary

Board that the respondent, Joseph D. Lento, who was suspended by Order of the Court

dated July 17, 2013, for a period of one year, has filed a verified statement showing

compliance with all the terms and conditions of the Order of Suspension and Rule 217,

Pa.R.D.E., and there being no other outstanding order of suspension or disbarment,

Joseph D. Lento is hereby reinstated to active status, effective immediately. Pursuant

to our Order of July 17, 2013, respondent is placed on probation for a period of one

year, subject to the conditions as set forth therein.